     Case 2:18-cv-01809-KJM-DMC Document 62 Filed 02/24/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARON MICHAEL OLIVER,                             No. 2:18-CV-1809-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    DUANE SHELTON, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. A review of the docket

18   reflects that Plaintiff has filed a third amended complaint as directed by the Court on January 21,

19   2021, and Defendants have filed an answer thereto. Given the continuing closure of the

20   courthouses in this district to the public due to the ongoing pandemic, an initial status/scheduling

21   conference shall be conducted on the papers. The parties shall meet and confer and file a joint

22   scheduling report consistent with the court’s July 12, 2018, order, ECF No. 5, within 30 days of

23   the date of this order. Thereafter, the Court will issue a preliminary schedule for this case.

24                  IT IS SO ORDERED.

25

26   Dated: February 24, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
